
	
		II
		Calendar No. 506
		112th CONGRESS
		2d Session
		S. 46
		[Report No. 112–210]
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye (for himself,
			 Mr. Rockefeller,
			 Mr. Kerry, Ms.
			 Snowe, Mr. Nelson of Florida,
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			September 12, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To reauthorize the Coral Reef Conservation Act of 2000,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Coral Reef Conservation Amendments Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Amendment of Coral Reef
				Conservation Act of 2000.
					Sec. 3. Purposes.
					Sec. 4. National coral reef action
				strategy.
					Sec. 5. Coral reef conservation
				program.
					Sec. 6. Coral reef conservation
				fund.
					Sec. 7. Agreements;
				redesignations.
					Sec. 8. Emergency assistance.
					Sec. 9. National program.
					Sec. 10. Study of trade in
				corals.
					Sec. 11. International coral reef
				conservation activities.
					Sec. 12. Community-based planning
				grants.
					Sec. 13. Vessel grounding
				inventory.
					Sec. 14. Prohibited
				activities.
					Sec. 15. Destruction of coral
				reefs.
					Sec. 16. Enforcement.
					Sec. 17. Permits.
					Sec. 18. Regional, State, and Territorial
				coordination.
					Sec. 19. Regulations.
					Sec. 20. Effectiveness and assessment
				report.
					Sec. 21. Authorization of
				appropriations.
					Sec. 22. Judicial review.
					Sec. 23. Definitions.
				
			2.Amendment of
			 Coral Reef Conservation Act of 2000Except as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to or repeal of a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
		3.PurposesSection 202 (16 U.S.C. 6401) is amended to
			 read as follows:
			
				202.PurposesThe purposes of this Act are—
					(1)to preserve,
				sustain, and restore the condition of coral reef ecosystems;
					(2)to promote the
				wise management and sustainable use of coral reef ecosystems to benefit local
				communities, the Nation, and the world;
					(3)to develop sound
				scientific information on the condition of coral reef ecosystems and the
				threats to such ecosystems;
					(4)to assist in the
				preservation of coral reef ecosystems by supporting conservation programs,
				including projects that involve affected local communities and nongovernmental
				organizations;
					(5)to provide
				financial resources for those programs and projects;
					(6)to establish a
				formal mechanism for collecting and allocating monetary donations from the
				private sector to be used for coral reef conservation projects; and
					(7)to provide
				mechanisms to prevent and minimize damage to coral
				reefs.
					.
		4.National coral
			 reef action strategySection
			 203 (16 U.S.C. 6402) is amended to read as follows:
			
				(a)In
				generalNot later than 180 days after the date of the enactment
				of the Coral Reef Conservation Amendments Act of 2011, the Secretary shall
				submit to the Senate Committee on Commerce, Science, and Transportation and to
				the House of Representatives Committee on Natural Resources and publish in the
				Federal Register a national coral reef ecosystem action strategy, consistent
				with the purposes of this title. The Secretary shall periodically review and
				revise the strategy as necessary. In developing this national strategy, the
				Secretary may consult the Coral Reef Task Force established under Executive
				Order 13089 (June 11, 1998).
				(b)Goals and
				objectivesThe action strategy shall include a statement of goals
				and objectives as well as an implementation plan, including a description of
				the funds obligated each fiscal year to advance coral reef conservation. The
				action strategy and implementation plan shall include discussion of—
					(1)coastal uses and
				management, including land-based sources of pollution;
					(2)climate
				change;
					(3)water and air
				quality;
					(4)mapping and
				information management;
					(5)research,
				monitoring, and assessment;
					(6)international and
				regional issues;
					(7)outreach and
				education;
					(8)local strategies
				developed by the States or Federal agencies, including regional fishery
				management councils; and
					(9)conservation.
					.
		5.Coral reef
			 conservation program
			(a)In
			 generalSection 204 (16 U.S.C. 6403) is amended—
				(1)by striking
			 Secretary, through the Administrator and in subsection (a) and
			 inserting Secretary,;
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)EligibilityAny
				natural resource management authority of a State or other government authority
				with jurisdiction over coral reef ecosystems, or whose activities directly or
				indirectly affect coral reef ecosystems, or educational or nongovernmental
				institutions with demonstrated expertise in the conservation of coral reef
				ecosystems, may submit a coral conservation proposal to the Secretary under
				subsection
				(e).
						;
				(3)by striking
			 Geographic and
			 Biological in the heading for subsection (d) and
			 inserting Project;
				(4)by striking
			 paragraph (3) of subsection (d) and inserting the following:
					
						(3)Remaining funds
				shall be awarded for—
							(A)projects (with
				priority given to community-based local action strategies) that address
				emerging priorities or threats, including international and territorial
				priorities, or threats identified by the Secretary; and
							(B)other appropriate
				projects, as determined by the Secretary, including monitoring and assessment,
				research, pollution reduction, education, and technical
				support.
							;
				(5)by striking
			 subsection (g) and inserting the following:
					
						(g)Criteria for
				approvalThe Secretary may not approve a project proposal under
				this section unless the project is consistent with the coral reef action
				strategy under section 203 and will enhance the conservation of coral reef
				ecosystems nationally or internationally by—
							(1)implementing
				coral conservation programs which promote sustainable development and ensure
				effective, long-term conservation of coral reef ecosystems and
				biodiversity;
							(2)addressing the
				conflicts arising from the use of environments near coral reef ecosystems or
				from the use of corals, species associated with coral reef ecosystems, and
				coral products;
							(3)enhancing
				compliance with laws that prohibit or regulate the taking of coral products or
				species associated with coral reef ecosystems or regulate the use and
				management of coral reef ecosystems;
							(4)developing sound
				scientific information on the condition of coral reef ecosystems or the threats
				to such ecosystems and their biodiversity, including factors that cause coral
				disease, ocean acidification, and bleaching;
							(5)promoting and
				assisting the implementation of cooperative coral reef ecosystem conservation
				projects that involve affected local communities, nongovernmental
				organizations, or others in the private sector;
							(6)increasing public
				knowledge and awareness of coral reef ecosystems and issues regarding their
				long-term conservation, including how they function to protect coastal
				communities;
							(7)mapping the
				location, distribution, and biodiversity of coral reef ecosystems;
							(8)developing and
				implementing techniques to monitor and assess the status and condition of coral
				reef ecosystems and biodiversity;
							(9)developing and
				implementing cost-effective methods to restore degraded coral reef ecosystems
				and biodiversity;
							(10)responding to,
				or taking action to help mitigate the effects of, coral disease, ocean
				acidification, and bleaching events;
							(11)promoting
				activities designed to prevent or minimize damage to coral reef ecosystems,
				including the promotion of ecologically sound navigation and anchorages;
				or
							(12)promoting and
				assisting entities to work with local communities, and all appropriate
				governmental and nongovernmental organizations, to support community-based
				planning and management initiatives for the protection of coral reef
				systems.
							;
				and
				(6)by striking
			 coral reefs in subsection (j) and inserting coral reef
			 ecosystems.
				(b)Conforming
			 amendmentsSubsections (b), (d), (e), (f), (h), (i), and (j) of
			 section 204 (16 U.S.C. 6403) are each amended by striking
			 Administrator each place it appears and inserting
			 Secretary.
			6.Coral reef
			 conservation fundSection 205
			 (16 U.S.C. 6404) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)FundThe
				Secretary may enter into agreements with nonprofit organizations promoting
				coral reef ecosystem conservation by authorizing such organizations to receive,
				hold, and administer funds received pursuant to this section. Such
				organizations shall invest, reinvest, and otherwise administer the funds and
				maintain such funds and any interest or revenues earned in a separate
				interest-bearing account (referred to in section 219(a) as the Fund)
				established by such organizations solely to support partnerships between the
				public and private sectors that further the purposes of this title and are
				consistent with the national coral reef action strategy under section
				203.
					;
			(2)by striking
			 the grant program in subsection (c) and inserting any
			 grant program; and
			(3)by striking
			 Administrator in subsections (c) and (d) and inserting
			 Secretary.
			7.Agreements;
			 redesignationsThe Act (16
			 U.S.C. 6401 et seq.) is amended—
			(1)by redesignating
			 section 206 (16 U.S.C. 6405) as section 207;
			(2)by redesignating
			 section 207 (16 U.S.C. 6406) as section 208;
			(3)by redesignating
			 section 208 (16 U.S.C. 6407) as section 218;
			(4)by redesignating
			 section 209 (16 U.S.C. 6408) as section 219;
			(5)by redesignating
			 section 210 (16 U.S.C. 6409) as section 221; and
			(6)by inserting
			 after section 205 (16 U.S.C. 6404) the following:
				
					206.Agreements
						(a)In
				generalThe Secretary may execute and perform such contracts,
				leases, grants, cooperative agreements, or other transactions as may be
				necessary to carry out the purposes of this title.
						(b)Cooperative
				agreementsIn addition to the general authority provided by
				subsection (a), the Secretary may enter into, extend, or renegotiate agreements
				with universities and research centers with national or regional coral reef
				research institutes to conduct ecological research and monitoring explicitly
				aimed at building capacity for more effective resource management. Pursuant to
				any such agreements these institutes shall—
							(1)collaborate
				directly with governmental resource management agencies, non-profit
				organizations, and other research organizations;
							(2)build capacity
				within resource management agencies to establish research priorities, plan
				interdisciplinary research projects and make effective use of research results;
				and
							(3)conduct public
				education and awareness programs for policy makers, resource managers, and the
				general public on coral reef ecosystems, best practices for coral reef and
				ecosystem management and conservation, their value, and threats to their
				sustainability.
							(c)Use of other
				agencies' resourcesFor purposes related to the conservation,
				preservation, protection, restoration, or replacement of coral reefs or coral
				reef ecosystems and the enforcement of this title, the Secretary is authorized
				to use, with their consent and with or without reimbursement, the land,
				services, equipment, personnel, and facilities of any Department, agency, or
				instrumentality of the United States, or of any State, local government, tribal
				government, Territory or possession, or of any political subdivision thereof,
				or of any foreign government or international organization.
						(d)Authority to
				utilize grant funds
							(1)Except as
				provided in paragraph (2), the Secretary may apply for, accept, and obligate
				research grant funding from any Federal source operating competitive grant
				programs where such funding furthers the purpose of this title.
							(2)The Secretary may
				not apply for, accept, or obligate any grant funding under paragraph (1) for
				which the granting agency lacks authority to grant funds to Federal agencies,
				or for any purpose or subject to conditions that are prohibited by law or
				regulation.
							(3)Appropriated
				funds may be used to satisfy a requirement to match grant funds with recipient
				agency funds, except that no grant may be accepted that requires a commitment
				in advance of appropriations.
							(4)Funds received
				from grants shall be deposited in the National Oceanic and Atmospheric
				Administration account for the purpose for which the grant was awarded.
							(e)Transfer of
				fundsUnder an agreement entered into pursuant to subsection (a),
				and subject to the availability of funds, the Secretary may transfer funds to,
				and may accept transfers of funds from, Federal agencies, instrumentalities and
				laboratories, State and local governments, Indian tribes (as defined in section
				4 of the Indian Self-Determination and Educational Assistance Act (25 U.S.C.
				450(b)), organizations and associations representing Native Americans, native
				Hawaiians, and Native Pacific Islanders, educational institutions, nonprofit
				organizations, commercial organizations, and other public and private persons
				or entities, except that no more than 5 percent of funds appropriated to carry
				out this section may be transferred. The 5 percent limitation shall not apply
				to section 204 or section
				210.
						.
			8.Emergency
			 assistanceSection 207
			 (formerly 16 U.S.C. 6405), as redesignated by section 7 of this Act, is amended
			 to read as follows:
			
				207.Emergency
				assistanceThe Secretary, in
				cooperation with the Federal Emergency Management Agency, as appropriate, may
				provide assistance to any State, local, or territorial government agency with
				jurisdiction over coral reef ecosystems to address any unforeseen or
				disaster-related circumstance pertaining to coral reef
				ecosystems.
				.
		9.National
			 programSection 208 (formerly
			 16 U.S.C. 6406), as redesignated by section 7 of this Act, is amended to read
			 as follows:
			
				208.National
				program
					(a)In
				generalSubject to the availability of appropriations, the
				Secretary may conduct activities, including with local, State, regional, or
				international programs and partners, as appropriate, to conserve coral reef
				ecosystems, that are consistent with this title, the National Marine
				Sanctuaries Act, the Coastal Zone Management
				Act of 1972, the Magnuson-Stevens Fishery Conservation and
				Management Act, the Endangered Species Act of
				1973, and the Marine Mammal Protection Act of 1972.
					(b)Authorized
				activitiesActivities authorized under subsection (a)
				include—
						(1)mapping,
				monitoring, assessment, restoration, socioeconomic and scientific research that
				benefit the understanding, sustainable use, biodiversity, and long-term
				conservation of coral reef ecosystems;
						(2)enhancing public
				awareness, education, understanding, and appreciation of coral reef
				ecosystems;
						(3)removing, and
				providing assistance to States in removing, abandoned fishing gear, marine
				debris, and abandoned vessels from coral reef ecosystems to conserve living
				marine resources;
						(4)responding to
				incidents and events that threaten and damage coral reef ecosystems;
						(5)conservation and
				management of coral reef ecosystems;
						(6)centrally
				archiving, managing, and distributing data sets and providing coral reef
				ecosystem assessments and services to the general public with local, regional,
				or international programs and partners; and
						(7)activities
				designed to prevent or minimize damage to coral reef ecosystems, including
				those activities described in section 212 of this title.
						(c)Data archive,
				access, and availabilityThe Secretary, in coordination with
				similar efforts at other Departments and agencies shall provide for the
				long-term stewardship of environmental data, products, and information via data
				processing, storage, and archive facilities pursuant to this title. The
				Secretary may—
						(1)archive
				environmental data collected by Federal, State, local agencies, and tribal
				organizations and federally funded research;
						(2)promote
				widespread availability and dissemination of environmental data and information
				through full and open access and exchange to the greatest extent possible,
				including in electronic format on the Internet;
						(3)develop
				standards, protocols, and procedures for sharing Federal data with State and
				local government programs and the private sector or academia; and
						(4)develop metadata
				standards for coral reef ecosystems in accordance with Federal Geographic Data
				Committee guidelines.
						(d)Emergency
				response, stabilization, and restoration
						(1)Establishment
				of accountThe Secretary shall establish an account (to be called
				the Emergency Response, Stabilization, and Restoration Account) in the Damage
				Assessment Restoration Revolving Fund established by the Department of Commerce
				Appropriations Act, 1991 (33 U.S.C. 2706 note), for implementation of this
				subsection for emergency actions. Amounts appropriated for the Account under
				section 219, and funds authorized by sections 213(d)(1)(C)(ii) and
				214(f)(3)(B), shall be deposited into the Account and made available for use by
				the Secretary as specified in sections 213 and 214.
						(2)Deposit and
				investment of certain fundsAny amounts received by the United
				States pursuant to sections 213(d)(1)(C)(ii) and 212(f)(3)(B) shall be
				deposited into the Emergency Response, Stabilization and Restoration Account
				established under paragraph (1). The Secretary of Commerce may request the
				Secretary of the Treasury to invest such portion of the Damage Assessment
				Restoration Revolving Fund as is not, in the judgment of the Secretary of
				Commerce, required to meet the current needs of the fund. Such investments
				shall be made by the Secretary of the Treasury in public debt securities, with
				maturities suitable to the needs of the fund, as determined by the Secretary of
				Commerce and bearing interest at rates determined by the Secretary of the
				Treasury, taking into consideration current market yields on outstanding
				marketable obligations of the United States of comparable maturity. Interest
				earned by such investments shall be available for use by the Secretary without
				further appropriation and remain available until
				expended.
						.
		10.Study of trade
			 in corals
			(a)In
			 generalThe Secretary of Commerce, in consultation with the
			 Secretary of the Interior, shall conduct a study on the economic, social, and
			 environmental values and impacts of the United States market in corals and
			 coral products.
			(b)ContentsThe
			 study shall—
				(1)assess the
			 economic and other values of the United States market in coral and coral
			 products, including import and export trade;
				(2)identify primary
			 coral species used in the coral and coral product trade and locations of wild
			 harvest;
				(3)assess the
			 environmental impacts associated with wild harvest of coral;
				(4)assess the
			 effectiveness of current public and private programs aimed at promoting
			 conservation in the coral and coral product trade;
				(5)identify economic
			 and other incentives for coral reef conservation as part of the coral and coral
			 product trade; and
				(6)identify
			 additional actions, if necessary, to ensure that the United States market in
			 coral and coral products does not contribute to the degradation of coral reef
			 ecosystems.
				(c)ReportNot
			 later than 30 months after the date of enactment of this Act, the Secretary
			 shall submit to the Senate Committee on Commerce, Science, and Transportation
			 and the House of Representatives Committee on Natural Resources a report of the
			 study.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $100,000.
			11.International
			 coral reef conservation activitiesThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 208, as redesignated by section 7 of this Act, the
			 following:
			
				209.International
				coral reef conservation activities
					(a)International
				coral reef conservation activities
						(1)In
				generalThe Secretary shall carry out international coral reef
				conservation activities consistent with the purposes of this Act with respect
				to coral reef ecosystems in waters outside the United States jurisdiction. The
				Secretary shall develop and implement an international coral reef ecosystem
				strategy pursuant to subsection (b).
						(2)CoordinationIn
				carrying out this subsection, the Secretary shall consult with the Secretary of
				State, the Administrator of the Agency for International Development, the
				Secretary of the Interior, and other relevant Federal agencies, and relevant
				United States stakeholders, and shall take into account coral reef ecosystem
				conservation initiatives of other nations, international agreements, and
				intergovernmental and nongovernmental organizations so as to provide effective
				cooperation and efficiencies in international coral reef conservation. The
				Secretary may consult with the Coral Reef Task Force in carrying out this
				subsection.
						(b)International
				coral reef ecosystem strategy
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Coral Reef Conservation Amendments Act of 2011, the Secretary shall submit to
				the Senate Committee on Commerce, Science, and Transportation and the House of
				Representatives Committee on Natural Resources, and publish in the Federal
				Register, an international coral reef ecosystem strategy, consistent with the
				purposes of this Act and the national strategy required pursuant to section
				203(a). The Secretary shall periodically review and revise this strategy as
				necessary.
						(2)ContentsThe
				strategy developed by the Secretary under paragraph (1) shall—
							(A)identify coral
				reef ecosystems throughout the world that are of high value for United States
				marine resources, that support high-seas resources of importance to the United
				States such as fisheries, or that support other interests of the United
				States;
							(B)summarize
				existing activities by Federal agencies and entities described in subsection
				(a)(2) to address the conservation of coral reef ecosystems identified pursuant
				to subparagraph (A);
							(C)establish goals,
				objectives, and specific targets for conservation of priority international
				coral reef ecosystems;
							(D)describe
				appropriate activities to achieve the goals and targets for international coral
				reef conservation, in particular those that leverage activities already
				conducted under this Act;
							(E)develop a plan to
				coordinate implementation of the strategy with entities described in subsection
				(a)(2) in order to leverage current activities under this Act and other
				conservation efforts globally;
							(F)identify
				appropriate partnerships, grants, or other funding and technical assistance
				mechanisms to carry out the strategy; and
							(G)develop criteria
				for prioritizing partnerships under subsection (c).
							(c)International
				coral reef ecosystem partnerships
						(1)In
				generalThe Secretary shall establish an international coral reef
				ecosystem partnership program to provide support, including funding and
				technical assistance, for activities that implement the strategy developed
				pursuant to subsection (b).
						(2)MechanismsThe
				Secretary shall provide such support through existing authorities, working in
				collaboration with the entities described in subsection (a)(2).
						(3)AgreementsThe
				Secretary may execute and perform such contracts, leases, grants, cooperative
				agreements, or other transactions as may be necessary to carry out the purposes
				of this section.
						(4)Transfer of
				fundsTo implement this section and subject to the availability
				of funds, the Secretary may transfer funds to a foreign government or
				international organization, and may accept transfers of funds from such
				entities, except that no more than 5 percent of funds appropriated to carry out
				this section may be transferred.
						(5)Criteria for
				approvalThe Secretary may not approve a partnership proposal
				under this section unless the partnership is consistent with the international
				coral reef conservation strategy developed pursuant to subsection (b), and
				meets the criteria specified in that
				strategy.
						.
		12.Community-based
			 planning grantsThe Act (16
			 U.S.C. 6401 et seq.) is amended by inserting after section 209, as added by
			 section 11 of this Act, the following:
			
				210.Community-based
				planning grants
					(a)In
				generalThe Secretary may make grants to entities that have
				received grants under section 204 to provide additional funds to such entities
				to work with local communities and through appropriate Federal and State
				entities to prepare and implement plans for the increased protection of coral
				reef areas identified by the community and scientific experts as high
				priorities for focused attention. The plans shall—
						(1)support
				attainment of 1 or more of the criteria described in section 204(g);
						(2)be developed at
				the community level;
						(3)utilize
				watershed-based approaches;
						(4)provide for
				coordination with Federal and State experts and managers; and
						(5)build upon local
				approaches, strategies, or models, including traditional or island-based
				resource management concepts.
						(b)Terms and
				conditionsThe provisions of subsections (b), (d), (f), and (h)
				of section 204 apply to grants under subsection (a), except that, for the
				purpose of applying section 204(b)(1) to grants under this section, 75
				percent shall be substituted for 50
				percent.
					.
		13.Vessel
			 grounding inventoryThe Act
			 (16 U.S.C. 6401 et seq.) is amended by inserting after section 210, as added by
			 section 12 of this Act, the following:
			
				211.Vessel
				grounding inventory
					(a)In
				generalThe Secretary may maintain an inventory of all vessel
				grounding incidents involving coral reefs, including a description of—
						(1)the impacts to
				affected coral reef ecosystems;
						(2)vessel and
				ownership information, if available;
						(3)the estimated
				cost of removal, mitigation, or restoration;
						(4)the response
				action taken by the owner, the Secretary, the Commandant of the Coast Guard, or
				other Federal or State agency representatives;
						(5)the status of the
				response action, including the dates of vessel removal and mitigation or
				restoration and any actions taken to prevent future grounding incidents;
				and
						(6)recommendations
				for additional navigational aids or other mechanisms for preventing future
				grounding incidents.
						(b)Identification
				of at-risk reefsThe Secretary may—
						(1)use information
				from any inventory maintained under subsection (a) or any other available
				information source to identify coral reef ecosystems that have a high incidence
				of vessel impacts, including groundings and anchor damage;
						(2)identify
				appropriate measures, including the acquisition and placement of aids to
				navigation, moorings, designated anchorage areas, fixed anchors and other
				devices, to reduce the likelihood of such impacts; and
						(3)develop a
				strategy and timetable to implement such measures, including cooperative
				actions with other government agencies and non-governmental
				partners.
						.
		14.Prohibited
			 activities
			(a)In
			 generalThe Act (16 U.S.C. 6401 et seq.) is amended by inserting
			 after section 211, as added by section 13 of this Act, the following:
				
					212.Prohibited
				activities and scope of prohibitions
						(a)Provisions as
				complementaryThe provisions of this section are in addition to,
				and shall not affect the operation of, other Federal, State, or local laws or
				regulations providing protection to coral reef ecosystems.
						(b)Destruction,
				loss, taking, or injury
							(1)In
				generalExcept as provided in paragraph (2), it is unlawful for
				any person to destroy, take, cause the loss of, or injure any coral reef or any
				component thereof.
							(2)ExceptionsThe
				destruction, loss, taking, or injury of a coral reef or any component thereof
				is not unlawful if it—
								(A)was caused by the
				use of fishing gear used in a manner permitted under the Magnuson-Stevens
				Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or other
				Federal or State law;
								(B)was caused by an
				activity that is authorized or allowed by Federal or State law (including
				lawful discharges from vessels, such as graywater, cooling water, engine
				exhaust, ballast water, or sewage from marine sanitation devices), unless the
				destruction, loss, or injury resulted from actions such as vessel groundings,
				vessel scrapings, anchor damage, excavation not authorized by Federal or State
				permit, or other similar activities;
								(C)was the necessary
				result of bona fide marine scientific research (including marine scientific
				research activities approved by Federal, State, or local permits), other than
				excessive sampling or collecting, or actions such as vessel groundings, vessel
				scrapings, anchor damage, excavation, or other similar activities;
								(D)was caused by a
				Federal Government agency—
									(i)during—
										(I)an emergency that
				posed an unacceptable threat to human health or safety or to the marine
				environment;
										(II)an emergency
				that posed a threat to national security; or
										(III)an activity
				necessary for law enforcement or search and rescue; and
										could
				not reasonably be avoided; or(E)was caused by an
				action taken by the master of the vessel in an emergency situation to ensure
				the safety of the vessel or to save a life at sea.
								(c)Interference
				with enforcementIt is unlawful for any person to interfere with
				the enforcement of this title by—
							(1)refusing to
				permit any officer authorized to enforce this title to board a vessel (other
				than a vessel operated by the Department of Defense or United States Coast
				Guard) subject to such person's control for the purposes of conducting any
				search or inspection in connection with the enforcement of this title;
							(2)resisting,
				opposing, impeding, intimidating, harassing, bribing, interfering with, or
				forcibly assaulting any person authorized by the Secretary to implement this
				title or any such authorized officer in the conduct of any search or inspection
				performed under this title; or
							(3)submitting false
				information to the Secretary or any officer authorized to enforce this title in
				connection with any search or inspection conducted under this title.
							(d)Violations of
				title, permit, or regulationIt is unlawful for any person to
				violate any provision of this title, any permit issued pursuant to this title,
				or any regulation promulgated pursuant to this title.
						(e)Possession and
				distributionIt is unlawful for any person to possess, sell,
				deliver, carry, transport, or ship by any means any coral taken in violation of
				this
				title.
						.
			(b)Emergency
			 action regulationsThe Secretary of Commerce shall initiate a
			 rulemaking proceeding to prescribe the circumstances and conditions under which
			 the exception in section 212(b)(2)(E) of the Coral Reef Conservation Act of
			 2000, as amended by subsection (a), applies and shall issue a final rule
			 pursuant to that rulemaking as soon as practicable but not later than 1 year
			 after the date of enactment of this Act. Nothing in this subsection shall be
			 construed to require the issuance of such regulations before the exception
			 provided by that section is in effect.
			15.Destruction of
			 coral reefsThe Act (16 U.S.C.
			 6401 et seq.) is amended by inserting after section 212, as added by section 14
			 of this Act, the following:
			
				213.Destruction,
				loss, or taking of, or injury to, coral reefs
					(a)Liability
						(1)Liability to
				the united statesExcept as provided in subsection (f), all
				persons who engage in an activity that is prohibited under subsections (b) or
				(d) of section 212, or create an imminent risk thereof, are liable, jointly and
				severally, to the United States for an amount equal to the sum of—
							(A)response costs
				and damages resulting from the destruction, loss, taking, or injury, or
				imminent risk thereof, including damages resulting from the response
				actions;
							(B)costs of seizure,
				forfeiture, storage, and disposal arising from liability under this section;
				and
							(C)interest on that
				amount calculated in the manner described in section 1005 of the Oil Pollution
				Act of 1990 (33 U.S.C. 2705).
							(2)Liability in
				rem
							(A)Any vessel used
				in an activity that is prohibited under subsection (b) or (d) of section 212,
				or creates an imminent risk thereof, shall be liable in rem to the United
				States for an amount equal to the sum of—
								(i)response costs
				and damages resulting from such destruction, loss, or injury, or imminent risk
				thereof, including damages resulting from the response actions;
								(ii)costs of
				seizure, forfeiture, storage, and disposal arising from liability under this
				section; and
								(iii)interest on
				that amount calculated in the manner described in section 1005 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2705).
								(B)The amount of
				liability shall constitute a maritime lien on the vessel and may be recovered
				in an action in rem in any district court of the United States that has
				jurisdiction over the vessel.
							(3)DefensesA
				person or vessel is not liable under this subsection if that person or vessel
				establishes that the destruction, loss, taking, or injury was caused solely by
				an act of God, an act of war, or an act or omission of a third party (other
				than an employee or agent of the defendant or one whose act or omission occurs
				in connection with a contractual relationship, existing directly or indirectly
				with the defendant), and the person or master of the vessel acted with due
				care.
						(4)No limit to
				liabilityNothing in sections 30501 through 30512 or section
				30706 of title 46, United States Code, shall limit liability to any person
				under this title.
						(b)Response
				actions and damage assessment
						(1)Response
				actionsThe Secretary may undertake or authorize all necessary
				actions to prevent or minimize the destruction, loss, or taking of, or injury
				to, coral reefs, or components thereof, or to minimize the risk or imminent
				risk of such destruction, loss, or injury.
						(2)Damage
				assessment
							(A)The Secretary
				shall assess damages (as defined in section 221(8)) to coral reefs and shall
				consult with State officials regarding response and damage assessment actions
				undertaken for coral reefs within State waters.
							(B)There shall be no
				double recovery under this chapter for coral reef damages, including the cost
				of damage assessment, for the same incident.
							(c)Commencement of
				civil action for response costs and damages
						(1)CommencementThe
				Attorney General, upon the request of the Secretary, may commence a civil
				action against any person or vessel that may be liable under subsection (a) of
				this section for response costs, seizure, forfeiture, storage, or disposal
				costs, and damages, and interest on that amount calculated in the manner
				described in section 1005 of the Oil Pollution Act of 1990 (33 U.S.C. 2705).
				The Secretary, acting as trustee for coral reefs for the United States, shall
				submit a request for such an action to the Attorney General whenever a person
				or vessel may be liable for such costs or damages.
						(2)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
							(A)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
							(B)the vessel is
				located, in the case of an action against a vessel;
							(C)the destruction,
				loss, or taking of, or injury to a coral reef, or component thereof, occurred
				or in which there is an imminent risk of such destruction, loss, or injury;
				or
							(D)where some or all
				of the coral reef or component thereof that is the subject of the action is not
				within the territory covered by any United States district court, such action
				may be brought either in the United States district court for the district
				closest to the location where the destruction, loss, injury, or risk of injury
				occurred, or in the United States District Court for the District of
				Columbia.
							(d)Use of
				recovered amounts
						(1)In
				generalAny costs, including response costs and damages recovered
				by the Secretary under this section shall—
							(A)be deposited into
				an account or accounts in the Damage Assessment Restoration Revolving Fund
				established by the Department of Commerce Appropriations Act, 1991 (33 U.S.C.
				2706 note), or the Natural Resource Damage Assessment and Restoration Fund
				established by the Department of the Interior and Related Agencies
				Appropriations Act, 1992 (43 U.S.C. 1474b), as appropriate given the location
				of the violation;
							(B)be available for
				use by the Secretary without further appropriation and remain available until
				expended; and
							(C)be for use, as
				the Secretary considers appropriate—
								(i)to reimburse the
				Secretary or any other Federal or State agency that conducted activities under
				subsection (a) or (b) of this section for costs incurred in conducting the
				activity;
								(ii)to be
				transferred to the Emergency Response, Stabilization and Restoration Account
				established under section 208(d) to reimburse that account for amounts used for
				authorized emergency actions; and
								(iii)after
				reimbursement of such costs, to restore, replace, or acquire the equivalent of
				any coral reefs, or components thereof, including the reasonable costs of
				monitoring, or to minimize or prevent threats of equivalent injury to, or
				destruction of coral reefs, or components thereof.
								(2)Restoration
				considerationsIn development of restoration alternatives under
				paragraph (1)(C), the Secretary shall consider State and territorial
				preferences and, if appropriate, shall prioritize restoration projects with
				geographic and ecological linkages to the injured resources.
						(e)Statute of
				limitationsAn action for response costs or damages under
				subsection (c) shall be barred unless the complaint is filed within 3 years
				after the date on which the Secretary completes a damage assessment and
				restoration plan for the coral reefs, or components thereof, to which the
				action relates.
					(f)Federal
				government activitiesIn the event of threatened or actual
				destruction of, loss of, or injury to a coral reef or component thereof
				resulting from an incident caused by a component of any Department or agency of
				the United States Government, the cognizant Department or agency shall satisfy
				its obligations under this section by promptly, in coordination with the
				Secretary, taking appropriate actions to respond to and mitigate the harm and
				restoring or replacing the coral reef or components thereof and reimbursing the
				Secretary for all assessment costs.
					(g)Uniformed
				service officers and employeesNo officer or employee of a
				uniformed service (as defined in section 101 of title 10, United States Code)
				shall be held liable under this section, either in such officer's or employee's
				personal or official capacity, for any violation of section 212 occurring
				during the performance of the officer's or employee's official governmental
				duties.
					(h)Contract
				employeesNo contract employee of a uniformed service (as so
				defined), serving as vessel master or crew member, shall be liable under this
				section for any violation of section 212 if that contract employee—
						(1)is acting as a
				contract employee of a uniformed service under the terms of an operating
				contract for a vessel owned by a uniformed service, or a time charter for
				pre-positioned vessels, special mission vessels, or vessels exclusively
				transporting military supplies and materials; and
						(2)is engaged in an
				action or actions over which such employee has been given no discretion (e.g.,
				anchoring or mooring at one or more designated anchorages or buoys, or
				executing specific operational elements of a special mission activity), as
				determined by the uniformed service controlling the
				contract.
						.
		16.EnforcementThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 213, as added by section 15 of this Act, the
			 following:
			
				214.Enforcement
					(a)In
				generalThe Secretary shall conduct enforcement activities to
				carry out this title.
					(b)Powers of
				authorized officers
						(1)In
				generalAny person who is authorized to enforce this title
				may—
							(A)board, search,
				inspect, and seize any vessel or other conveyance suspected of being used to
				violate this title, any regulation promulgated under this title, or any permit
				issued under this title, and any equipment, stores, and cargo of such vessel,
				except that such authority shall not exist with respect to vessels owned or
				time chartered by a uniformed service (as defined in section 101 of title 10,
				United States Code) as warships or naval auxiliaries;
							(B)seize wherever
				found any component of coral reef taken or retained in violation of this title,
				any regulation promulgated under this title, or any permit issued under this
				title;
							(C)seize any
				evidence of a violation of this title, any regulation promulgated under this
				title, or any permit issued under this title;
							(D)execute any
				warrant or other process issued by any court of competent jurisdiction;
							(E)exercise any
				other lawful authority; and
							(F)arrest any
				person, if there is reasonable cause to believe that such person has committed
				an act prohibited by section 212.
							(2)Naval auxiliary
				definedIn this subsection, the term naval auxiliary
				means a vessel, other than a warship, that is owned by or under the exclusive
				control of a uniformed service and used at the time of the destruction, take,
				loss or injury for government, non-commercial service, including combat
				logistics force vessels, pre-positioned vessels, special mission vessels, or
				vessels exclusively used to transport military supplies and materials.
						(c)Civil
				enforcement and permit sanctions
						(1)Civil
				administrative penaltyAny person subject to the jurisdiction of
				the United States who violates this title or any regulation promulgated or
				permit issued hereunder, shall be liable to the United States for a civil
				administrative penalty of not more than $200,000 for each such violation, to be
				assessed by the Secretary. Each day of a continuing violation shall constitute
				a separate violation. In determining the amount of civil administrative
				penalty, the Secretary shall take into account the nature, circumstances,
				extent, and gravity of the prohibited acts committed and, with respect to the
				violator, the degree of culpability, and any history of prior violations, and
				such other matters as justice may require. In assessing such penalty, the
				Secretary may also consider information related to the ability of the violator
				to pay.
						(2)Permit
				sanctionsFor any person subject to the jurisdiction of the
				United States who has been issued or has applied for a permit under this title,
				and who violates this title or any regulation or permit issued under this
				title, the Secretary may deny, suspend, amend, or revoke in whole or in part
				any such permit. For any person who has failed to pay or defaulted on a payment
				agreement of any civil penalty or criminal fine or liability assessed pursuant
				to any natural resource law administered by the Secretary, the Secretary may
				deny, suspend, amend or revoke in whole or in part any permit issued or applied
				for under this title.
						(3)Imposition of
				civil judicial penaltiesAny person who violates any provision of
				this title, any regulation promulgated or permit issued thereunder, shall be
				subject to a civil judicial penalty not to exceed $250,000 for each such
				violation. Each day of a continuing violation shall constitute a separate
				violation. The Attorney General, upon the request of the Secretary, may
				commence a civil action in an appropriate district court of the United States,
				and such court shall have jurisdiction to award civil penalties and such other
				relief as justice may require. In determining the amount of a civil penalty,
				the court shall take into account the nature, circumstances, extent, and
				gravity of the prohibited acts committed and, with respect to the violator, the
				degree of culpability, any history of prior violations, and such other matters
				as justice may require. In imposing such penalty, the district court may also
				consider information related to the ability of the violator to pay.
						(4)NoticeNo
				penalty or permit sanction shall be assessed under this subsection until after
				the person charged has been given notice and an opportunity for a
				hearing.
						(5)In rem
				jurisdictionA vessel used in violating this title, any
				regulation promulgated under this title, or any permit issued under this title,
				shall be liable in rem for any civil penalty assessed for such violation. Such
				penalty shall constitute a maritime lien on the vessel and may be recovered in
				an action in rem in the district court of the United States having jurisdiction
				over the vessel.
						(6)Collection of
				penaltiesIf any person fails to pay an assessment of a civil
				penalty under this section after it has become a final and unappealable order,
				or after the appropriate court has entered final judgment in favor of the
				Secretary, the Secretary shall refer the matter to the Attorney General, who
				shall recover the amount assessed in any appropriate district court of the
				United States (plus interest at current prevailing rates from the date of the
				final order). In such action, the validity and appropriateness of the final
				order imposing the civil penalty shall not be subject to review. Any person who
				fails to pay, on a timely basis, the amount of an assessment of a civil penalty
				shall be required to pay, in addition to such amount and interest, attorney's
				fees and costs for collection proceedings and a quarterly nonpayment penalty
				for each quarter during which such failure to pay persists. Such nonpayment
				penalty shall be in an amount equal to 20 percent of the aggregate amount of
				such person's penalties and nonpayment penalties that are unpaid as of the
				beginning of such quarter.
						(7)Compromise or
				other action by secretaryThe Secretary may compromise, modify,
				or remit, with or without conditions, any civil administrative penalty or
				permit sanction which is or may be imposed under this section and that has not
				been referred to the Attorney General for further enforcement action.
						(8)JurisidictionThe
				several district courts of the United States shall have jurisdiction over any
				actions brought by the United States arising under this section. For the
				purpose of this section, American Samoa shall be included within the judicial
				district of the District Court of the United States for the District of Hawaii.
				Each violation shall be a separate offense and the offense shall be deemed to
				have been committed not only in the district where the violation first
				occurred, but also in any other district as authorized by law.
						(d)Forfeiture
						(1)Criminal
				forfeitureA person who is convicted of an offense in violation
				of this title shall forfeit to the United States—
							(A)any property,
				real or personal, constituting or traceable to the gross proceeds taken,
				obtained, or retained, in connection with or as a result of the offense,
				including, without limitation, any coral reef or coral reef component (or the
				fair market value thereof); and
							(B)any property,
				real or personal, used or intended to be used, in any manner, to commit or
				facilitate the commission of the offense, including, without limitation, any
				vessel (including the vessel's equipment, stores, catch and cargo), vehicle,
				aircraft, or other means of transportation.
							Pursuant
				to section 2461(c) of title 28, United States Code, the provisions of section
				413 of the Controlled Substances Act (21 U.S.C. 853) other than subsection (d)
				thereof shall apply to criminal forfeitures under this section.(2)Civil
				forfeitureThe property set forth below shall be subject to
				forfeiture to the United States in accordance with the provisions of chapter 46
				of title 18, United States Code, and no property right shall exist in
				it:
							(A)Any property,
				real or personal, constituting or traceable to the gross proceeds taken,
				obtained, or retained, in connection with or as a result of a violation of this
				title, including, without limitation, any coral reef or coral reef component
				(or the fair market value thereof).
							(B)Any property,
				real or personal, used or intended to be used, in any manner, to commit or
				facilitate the commission of a violation of this title, including, without
				limitation, any vessel (including the vessel's equipment, stores, catch and
				cargo), vehicle, aircraft, or other means of transportation.
							(3)Application of
				the customs lawsAll provisions of law relating to seizure,
				summary judgment, and judicial forfeiture and condemnation for violation of the
				customs laws, the disposition of the property forfeited or condemned or the
				proceeds from the sale thereof, the remission or mitigation of such
				forfeitures, and the compromise of claims shall apply to seizures and
				forfeitures incurred, or alleged to have been incurred, under the provisions of
				this title, insofar as applicable and not inconsistent with the provisions
				hereof. For seizures and forfeitures of property under this section by the
				Secretary, such duties as are imposed upon the customs officer or any other
				person with respect to the seizure and forfeiture of property under the customs
				law may be performed by such officers as are designated by the Secretary or,
				upon request of the Secretary, by any other agency that has authority to manage
				and dispose of seized property.
						(4)PresumptionFor
				the purposes of this section there is a rebuttable presumption that all coral
				reefs, or components thereof, found on board a vessel that is used or seized in
				connection with a violation of this title or of any regulation promulgated
				under this title were taken, obtained, or retained in violation of this title
				or of a regulation promulgated under this title.
						(e)Payment of
				storage, care, and other costsAny person assessed a civil
				penalty for a violation of this title or of any regulation promulgated under
				this title and any claimant in a forfeiture action brought for such a
				violation, shall be liable for the reasonable costs incurred by the Secretary
				in storage, care, and maintenance of any property seized in connection with the
				violation.
					(f)Expenditures
						(1)Notwithstanding
				section 3302 of title 31, United States Code, or section 311 of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861),
				amounts received by the United States as civil penalties under subsection (c)
				of this section, forfeitures of property under subsection (d) of this section,
				and costs imposed under subsection (e) of this section, shall—
							(A)be placed into an
				account;
							(B)be available for
				use by the Secretary without further appropriation; and
							(C)remain available
				until expended.
							(2)Amounts received
				under this section for forfeitures under subsection (d) and costs imposed under
				subsection (e) shall be used to pay the reasonable and necessary costs incurred
				by the Secretary to provide temporary storage, care, maintenance, and disposal
				of any property seized in connection with a violation of this title or any
				regulation promulgated under this title.
						(3)Amounts received
				under this section as civil penalties under subsection (c) of this section and
				any amounts remaining after the operation of paragraph (2) of this subsection
				shall—
							(A)be used to
				stabilize, restore, or otherwise manage the coral reef with respect to which
				the violation occurred that resulted in the penalty or forfeiture;
							(B)be transferred to
				the Emergency Response, Stabilization, and Restoration Account established
				under section 208(d) or an account described in section 213(d)(1) of this
				title, to reimburse such account for amounts used for authorized emergency
				actions;
							(C)be used to
				conduct monitoring and enforcement activities;
							(D)be used to
				conduct research on techniques to stabilize and restore coral reefs;
							(E)be used to
				conduct activities that prevent or reduce the likelihood of future damage to
				coral reefs;
							(F)be used to
				stabilize, restore or otherwise manage any other coral reef; or
							(G)be used to pay a
				reward to any person who furnishes information leading to an assessment of a
				civil penalty, or to a forfeiture of property, for a violation of this title or
				any regulation promulgated under this title.
							(g)Criminal
				enforcement
						(1)Any person (other
				than a foreign government or any entity of such government) who knowingly
				commits any act prohibited by section 212(c) of this title shall be imprisoned
				for not more than 5 years and shall be fined not more than $500,000 for
				individuals or $1,000,000 for an organization; except that if in the commission
				of any such offense the individual uses a dangerous weapon, engages in conduct
				that causes bodily injury to any officer authorized to enforce the provisions
				of this title, or places any such officer in fear of imminent bodily injury,
				the maximum term of imprisonment is not more than 10 years.
						(2)Any person (other
				than a foreign government or any entity of such government) who knowingly
				violates subsection (b), (d), or (e) of section 212 shall be fined under title
				18, United States Code, or imprisoned not more than 5 years or both.
						(3)Any person (other
				than a foreign government or any entity of such government) who violates
				subsection (b), (d), or (e) of section 212, and who, in the exercise of due
				care should know that such person's conduct violates subsection (b), (d), or
				(e) of section 212, shall be fined under title 18, United States Code, or
				imprisoned not more than 1 year, or both.
						(4)The several
				district courts of the United States shall have jurisdiction over any actions
				brought by the United States arising under this subsection. For the purpose of
				this subsection, American Samoa shall be included within the judicial district
				of the District Court of the United States for the District of Hawaii. Each
				violation shall be a separate offense and the offense shall be deemed to have
				been committed not only in the district where the violation first occurred, but
				also in any other district as authorized by law. Any offenses not committed in
				any district are subject to the venue provisions of section 3238 of title 18,
				United States Code.
						(h)SubpoenasIn
				the case of any investigation or hearing under this section or any other
				natural resource statute administered by the National Oceanic and Atmospheric
				Administration which is determined on the record in accordance with the
				procedures provided for under section 554 of title 5, United States Code, the
				Secretary may issue subpoenas for the attendance and testimony of witnesses and
				the production of relevant papers, books, electronic files, and documents, and
				may administer oaths.
					(i)Coast guard
				authority not limitedNothing in this section shall be considered
				to limit the authority of the Coast Guard to enforce this or any other Federal
				law under section 89 of title 14, United States Code.
					(j)Injunctive
				relief
						(1)If the Secretary
				determines that there is an imminent risk of destruction or loss of or injury
				to a coral reef, or that there has been actual destruction or loss of, or
				injury to, a coral reef which may give rise to liability under section 213 of
				this title, the Attorney General, upon request of the Secretary, shall seek to
				obtain such relief as may be necessary to abate such risk or actual
				destruction, loss, or injury, or to restore or replace the coral reef, or both.
				The district courts of the United States shall have jurisdiction in such a case
				to order such relief as the public interest and the equities of the case may
				require.
						(2)Upon the request
				of the Secretary, the Attorney General may seek to enjoin any person who is
				alleged to be in violation of any provision of this title, or any regulation or
				permit issued under this title, and the district courts shall have jurisdiction
				to grant such relief.
						(k)Area of
				application and enforceabilityThe area of application and
				enforceability of this title includes the internal waters of the United States,
				the territorial sea of the United States, as described in Presidential
				Proclamation 5928 of December 27, 1988, the Exclusive Economic Zone of the
				United States as described in Presidential Proclamation 5030 of March 10, 1983,
				and the continental shelf, consistent with international law.
					(l)Nationwide
				service of processIn any action by the United States under this
				title, process may be served in any district where the defendant is found,
				resides, transacts business, or has appointed an agent for the service of
				process, and for civil cases may also be served in a place not within the
				United States in accordance with rule 4 of the Federal Rules of Civil
				Procedure.
					(m)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
						(1)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
						(2)the vessel is
				located, in the case of an action against a vessel;
						(3)the destruction
				of, loss of, or injury to a coral reef, or component thereof, occurred or in
				which there is an imminent risk of such destruction, loss, or injury; or
						(4)where some or all
				of the coral reef or component thereof that is the subject of the action is not
				within the territory covered by any United States district court, such action
				may be brought either in the United States district court for the district
				closest to the location where the destruction, loss, injury, or risk of injury
				occurred, or in the United States District Court for the District of
				Columbia.
						(n)Uniformed
				service officers and employeesNo officer or employee of a
				uniformed service (as defined in section 101 of title 10, United States Code)
				shall be held liable under this section, either in such officer's or employee's
				personal or official capacity, for any violation of section 212 occurring
				during the performance of the officer's or employee's official governmental
				duties.
					(o)Contract
				employeesNo contract employee of a uniformed service (as so
				defined), serving as vessel master or crew member, shall be liable under this
				section for any violation of section 212 if that contract employee—
						(1)is acting as a
				contract employee of a uniformed service under the terms of an operating
				contract for a vessel owned by a uniformed service, or a time charter for
				pre-positioned vessels, special mission vessels, or vessels exclusively
				transporting military supplies and materials; and
						(2)is engaged in an
				action or actions over which such employee has been given no discretion (e.g.,
				anchoring or mooring at one or more designated anchorages or buoys, or
				executing specific operational elements of a special mission activity), as
				determined by the uniformed service controlling the
				contract.
						.
		17.PermitsThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 214, as added by section 16 of this Act, the
			 following:
			
				215.Permits
					(a)In
				generalThe Secretary may allow for the conduct of—
						(1)bona fide
				research, and
						(2)activities that
				would otherwise be prohibited by this title or regulations issued
				thereunder,
						through
				issuance of coral reef conservation permits in accordance with regulations
				issued under this title.(b)Limitation of
				non-research activitiesThe Secretary may not issue a permit for
				activities other than for bona fide research unless the Secretary finds—
						(1)the activity
				proposed to be conducted is compatible with one or more of the purposes in
				section 202(b) of this title;
						(2)the activity
				conforms to the provisions of all other laws and regulations applicable to the
				area for which such permit is to be issued; and
						(3)there is no
				practicable alternative to conducting the activity in a manner that destroys,
				causes the loss of, or injures any coral reef or any component thereof.
						(c)Terms and
				conditionsThe Secretary may place any terms and conditions on a
				permit issued under this section that the Secretary deems reasonable.
					(d)Fees
						(1)Assessment and
				collectionSubject to regulations issued under this title, the
				Secretary may assess and collect fees as specified in this subsection.
						(2)AmountAny
				fee assessed shall be equal to the sum of—
							(A)all costs
				incurred, or expected to be incurred, by the Secretary in processing the permit
				application, including indirect costs; and
							(B)if the permit is
				approved, all costs incurred, or expected to be incurred, by the Secretary as a
				direct result of the conduct of the activity for which the permit is issued,
				including costs of monitoring the conduct of the activity and educating the
				public about the activity and coral reef resources related to the
				activity.
							(3)Use of
				feesAmounts collected by the Secretary in the form of fees under
				this section shall be collected and available for use only to the extent
				provided in advance in appropriations Acts and may be used by the Secretary for
				issuing and administering permits under this section.
						(4)Waiver or
				reduction of feesFor any fee assessed under paragraph (2) of
				this subsection, the Secretary may—
							(A)accept in-kind
				contributions in lieu of a fee; or
							(B)waive or reduce
				the fee.
							(e)FishingNothing
				in this section shall be considered to require a person to obtain a permit
				under this section for the conduct of any fishing activities not prohibited by
				this title or regulations issued
				thereunder.
					.
		18.Regional,
			 state, and territorial coordinationThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 215, as added by section 17 of this Act, the
			 following:
			
				216.Regional,
				state, and territorial coordination
					(a)Regional
				coordinationThe Secretary and other Federal members of the Coral
				Reef Task Force shall work in coordination and collaboration with other Federal
				agencies, States, and United States territorial governments to implement the
				strategies developed under section 203, including regional and local
				strategies, to address multiple threats to coral reefs and coral reef
				ecosystems.
					(b)Response and
				restoration activitiesThe Secretary shall enter into written
				agreements with any States in which coral reefs are located regarding the
				manner in which response and restoration activities will be conducted within
				the affected State's waters. Nothing in this subsection shall be construed to
				limit Federal response and restoration activity authority before any such
				agreement is final.
					(c)Cooperative
				enforcement agreementsAll cooperative enforcement agreements in
				place between the Secretary and States affected by this title shall be updated
				to include enforcement of this title where
				appropriate.
					.
		19.RegulationsThe Act (16 U.S.C. 6401 et seq.) is amended
			 by inserting after section 216, as added by section 18, the following:
			
				217.RegulationsThe Secretary may issue such regulations as
				are necessary and appropriate to carry out the purposes of this title. This
				title and any regulations promulgated under this title shall be applied in
				accordance with international law. No restrictions shall apply to or be
				enforced against a person who is not a citizen, national, or resident alien of
				the United States (including foreign flag vessels) unless in accordance with
				international
				law.
				.
		20.Effectiveness
			 and assessment reportSection
			 218 (formerly 16 U.S.C. 6407), as redesignated by section 7 of this Act, is
			 amended to read as follows:
			
				218.Effectiveness
				and assessment report
					(a)Effectiveness
				reportNot later than March 1, 2010, and every 3 years
				thereafter, the Secretary shall submit to the Senate Committee on Commerce,
				Science, and Transportation and the House of Representatives Committee on
				Natural Resources a report describing all activities undertaken to implement
				the strategy, including—
						(1)a description of
				the funds obligated by each participating Federal agency to advance coral reef
				conservation during each of the 3 fiscal years next preceding the fiscal year
				in which the report is submitted;
						(2)a description of
				Federal interagency and cooperative efforts with States and United States
				territories to prevent or address overharvesting, coastal runoff, or other
				anthropogenic impacts on coral reefs, including projects undertaken with the
				Department of Interior, Department of Agriculture, the Environmental Protection
				Agency, and the United States Army Corps of Engineers;
						(3)a summary of the
				information contained in the vessel grounding inventory established under
				section 210, including additional authorization or funding, needed for response
				and removal of such vessels; and
						(4)a description of
				Federal disaster response actions taken pursuant to the National Response Plan
				to address damage to coral reefs and coral reef ecosystems.
						(b)Assessment
				reportNot later than March 1, 2013, and every 5 years
				thereafter, the Secretary will submit to the Senate Committee on Commerce,
				Science, and Transportation and the House of Representatives Committee on
				Natural Resources an assessment of the conditions of U.S. coral reefs,
				accomplishments under this Act, and the effectiveness of management actions to
				address threats to coral
				reefs.
					.
		21.Authorization
			 of appropriationsSection 219
			 (formerly 16 U.S.C. 6408), as redesignated by section 7 of this Act, is
			 amended—
			(1)by striking
			 $16,000,000 for each of fiscal years 2001, 2002, 2003, and 2004,
			 in subsection (a) and inserting $34,000,000 for fiscal year 2012,
			 $36,000,000 for fiscal year 2013, $38,000,000 for fiscal year 2014, and
			 $40,000,000 for each of fiscal years 2015 through 2016, of which no less than
			 24 percent per year (for each of fiscal years 2012 through 2016) shall be used
			 for the grant program under section 204, no less than 6 percent shall be used
			 for Fishery Management Councils, and up to 10 percent per year shall be used
			 for the Fund established under section 205(a),;
			(2)by striking
			 $1,000,000 in subsection (b) and inserting
			 $2,000,000;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Community-based
				planning grantsThere are authorized to be appropriated to the
				Secretary to carry out section 210 $10,000,000 for fiscal years 2012 through
				2016, to remain available until
				expended.
					;
				and
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)International
				coral reef conservation programThere are authorized to be
				appropriated to the Secretary to carry out section 209 $8,000,000 for each of
				fiscal years 2012 through 2016, to remain available until
				expended.
					.
			22.Judicial
			 reviewThe Act (16 U.S.C. 6401
			 et seq.) is amended by inserting after section 219, as redesignated by section
			 7 of this Act, the following:
			
				220.Judicial
				review
					(a)In
				generalChapter 7 of title 5, United States Code, is not
				applicable to any action taken by the Secretary under this title, except
				that—
						(1)review of any
				final agency action of the Secretary taken pursuant to sections 214(c)(1) and
				214(c)(2) may be had only by the filing of a complaint by an interested person
				in the United States District Court for the appropriate district; any such
				complaint must be filed within 30 days of the date such final agency action is
				taken; and
						(2)review of any
				final agency action of the Secretary taken pursuant to section 215 may be had
				by the filing of a petition for review by an interested person in the Circuit
				Court of Appeals of the United States for the federal judicial district in
				which such person resides or transact business which is directly affected by
				the action taken; such petition shall be filed within 120 days from the date
				such final agency action is taken.
						(b)No review in
				enforcement proceedingsFinal agency action with respect to which
				review could have been obtained under subsection (a)(2) shall not be subject to
				judicial review in any civil or criminal proceeding for enforcement.
					(c)Cost of
				litigationIn any judicial proceeding under subsection (a), the
				court may award costs of litigation (including reasonable attorney and expert
				witness fees) to any prevailing party whenever it determines that such award is
				appropriate.
					.
		23.DefinitionsSection 221 (formerly 16 U.S.C. 6409), as
			 redesignated by section 7 of this Act, is amended to read as follows:
			
				221.DefinitionsIn this title:
					(1)BiodiversityThe
				term biodiversity means the variability among living organisms
				from all sources including, inter alia, terrestrial, marine, and other aquatic
				ecosystems and the ecological complexes of which they are part, including
				diversity within species, between species, and of ecosystems.
					(2)Bona fide
				researchThe term bona fide research means
				scientific research on corals, the results of which are likely—
						(A)to be eligible
				for publication in a referred scientific journal;
						(B)to contribute to
				the basic knowledge of coral biology or ecology; or
						(C)to identify,
				evaluate, or resolve conservation problems.
						(3)CoralThe
				term coral means species of the phylum Cnidaria, including—
						(A)all species of
				the orders Antipatharia (black corals), Scleractinia (stony corals), Gorgonacea
				(horny corals), Stolonifera (organpipe corals and others), Alcyonacea (soft
				corals), and Helioporacea (blue coral) of the class Anthozoa; and
						(B)all species of
				the families Milleporidea (fire corals) and Stylasteridae (stylasterid
				hydrocorals) of the class Hydrozoa.
						(4)Coral
				reefThe term coral reef means limestone structures
				composed in whole or in part of living corals, as described in paragraph (3),
				their skeletal remains, or both, and including other corals, associated sessile
				invertebrates and plants, and associated seagrasses.
					(5)Coral reef
				componentThe term coral reef component means any
				part of a coral reef, including individual living or dead corals, associated
				sessile invertebrates and plants, and any adjacent or associated
				seagrasses.
					(6)Coral reef
				ecosystemThe term coral reef ecosystem means the
				system of coral reefs and geographically associated species, habitats, and
				environment, including any adjacent or associated mangroves and seagrass
				habitats, and the processes that control its dynamics.
					(7)Coral
				productsThe term coral products means any living or
				dead specimens, parts, or derivatives, or any product containing specimens,
				parts, or derivatives, of any species referred to in paragraph (3).
					(8)DamagesThe
				term damages includes—
						(A)compensation
				for—
							(i)the cost of
				replacing, restoring, or acquiring the equivalent of the coral reef, or
				component thereof; and
							(ii)the lost
				services of, or the value of the lost use of, the coral reef or component
				thereof, or the cost of activities to minimize or prevent threats of,
				equivalent injury to, or destruction of coral reefs or components thereof,
				pending restoration or replacement or the acquisition of an equivalent coral
				reef or component thereof;
							(B)the reasonable
				cost of damage assessments under section 213;
						(C)the reasonable
				costs incurred by the Secretary in implementing section 208(d);
						(D)the reasonable
				cost of monitoring appropriate to the injured, restored, or replaced
				resources;
						(E)the reasonable
				cost of curation, conservation and loss of contextual information of any coral
				encrusted archaeological, historical, and cultural resource;
						(F)the cost of legal
				actions under section 213, undertaken by the United States, associated with the
				destruction or loss of, or injury to, a coral reef or component thereof,
				including the costs of attorney time and expert witness fees; and
						(G)the indirect
				costs associated with the costs listed in subparagraphs (A) through (F) of this
				paragraph.
						(9)Emergency
				actionsThe term emergency actions means all
				necessary actions to prevent or minimize the additional destruction or loss of,
				or injury to, coral reefs or components thereof, or to minimize the risk of
				such additional destruction, loss, or injury.
					(10)Exclusive
				economic zoneThe term Exclusive Economic Zone means
				the waters of the Exclusive Economic Zone of the United States under
				Presidential Proclamation 5030, dated March 10, 1983.
					(11)PersonThe
				term person means any individual, private or public corporation,
				partnership, trust, institution, association, or any other public or private
				entity, whether foreign or domestic, private person or entity, or any officer,
				employee, agent, Department, agency, or instrumentality of the Federal
				Government, of any State or local unit of government, or of any foreign
				government.
					(12)Response
				costsThe term response costs means the costs of
				actions taken or authorized by the Secretary to minimize destruction or loss
				of, or injury to, a coral reef, or component thereof, or to minimize the
				imminent risks of such destruction, loss, or injury, including costs related to
				seizure, forfeiture, storage, or disposal arising from liability under section
				213.
					(13)SecretaryThe
				term Secretary means—
						(A)for purposes of
				sections 201 through 211, sections 218 through 220 (except as otherwise
				provided in subparagraph (B)), and the other paragraphs of this section, the
				Secretary of Commerce, acting through the Administrator of the National Oceanic
				and Atmospheric Administration; and
						(B)for purposes of
				sections 212 through 220—
							(i)the Secretary of
				the Interior for any coral reef or component thereof located in (I) the
				National Wildlife Refuge System, (II) the National Park System, and (III) the
				waters surrounding Wake Island under the jurisdiction of the Secretary of the
				Interior, as set forth in Executive Order 11048 (27 Fed. Reg. 8851 (September
				4, 1962)); or
							(ii)the Secretary of
				Commerce for any coral reef or component thereof located in any area not
				described in clause (i).
							(14)ServiceThe
				term service means functions, ecological or otherwise, performed
				by a coral reef or component thereof.
					(15)StateThe
				term State means any State of the United States that contains a
				coral reef ecosystem within its seaward boundaries, American Samoa, Guam, the
				Northern Mariana Islands, Puerto Rico, and the Virgin Islands, and any other
				territory or possession of the United States, or separate sovereign in free
				association with the United States, that contains a coral reef ecosystem within
				its seaward boundaries.
					(16)Territorial
				seaThe term Territorial Sea means the waters of the
				Territorial Sea of the United States under Presidential Proclamation 5928,
				dated December 27,
				1988.
					.
		
	
		September 12, 2012
		Reported without amendment
	
